Citation Nr: 0312533	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-32 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches and dizziness 
as chronic disabilities resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973 and from November 1990 to May 1991.  The second 
period of active duty included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
veteran had other periods of service while serving with a 
reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claims of service connection for 
headaches and dizziness as chronic disabilities resulting 
from an undiagnosed illness.  In an August 2000 decision and 
remand, the Board, among other things, found that new and 
material evidence had been received to reopen the claim of 
service connection for headaches and dizziness as chronic 
disabilities resulting from an undiagnosed illness since a 
earlier and final June 1995 RO decision and remanded the 
claims for further evidentiary development.  
(Parenthetically, the Board notes that its August 2000 
decision also denied the veteran's claims of service 
connection for pseudofolliculitis barbae, eczema of the 
hands, and perianal dermatitis, service connection for 
undiagnosed illnesses manifested by shortness of breath, a 
gastrointestinal disorder, and numbness in the hands and 
fingers, and remand the issue of service connection for post-
traumatic stress disorder (PTSD).  Thereafter, in November 
2002, the RO granted the veteran's claim of service 
connection for PTSD.  Therefore, these issues are no longer 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993)).


REMAND

A review of the record on appeal shows that the veteran, in 
April 2003, requested a video hearing before a Veterans Law 
Judge following the Board's March 2003 notice to him that the 
Veterans Law Judge that conducted his September 1999 hearing 
was no longer with the Board.  Accordingly, a remand to 
schedule the requested video hearing is required.  See 
38 C.F.R. § 20.703 (2002).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule the veteran for a 
video hearing before a Veterans Law Judge.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


